Case 5:19-cv-00066-RWS-CMC Document 12 Filed 09/23/20 Page 1 of 3 PageID #: 30




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION


  KARL ROCKWELL,                                    §
                                                    §
                                                    §   CIVIL ACTION NO. 5:19-CV-00066-RWS
                 Plaintiff,
                                                    §
                                                    §
  v.                                                §
                                                    §
  SALLY RANDALL, QUITMAN KEENER,
                                                    §
  BRAD FOSDICK,                                     §
                                                    §
                 Defendants.

                                               ORDER

        The Plaintiff Karl Rockwell, a former inmate of the Texas Department of Criminal Justice,

 Correctional Institutions Division proceeding pro se, filed this civil rights lawsuit under 42 U.S.C.

 § 1983 complaining of alleged violations of his constitutional rights. This Court referred the case

 to the United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the Amended

 Order for the Adoption of Local Rules for the Assignment of Duties to United States Magistrate

 Judges.

        The Magistrate Judge ordered Plaintiff to file an amended complaint setting out a short and

 plain statement of his claims. By separate order, the Magistrate Judge directed Plaintiff to pay the

 statutory filing fee or submit a proper application for leave to proceed in forma pauperis. These

 orders were returned as undeliverable, with a notation stating Plaintiff had been discharged.

        The Magistrate Judge thereupon issued a Report recommending the lawsuit be dismissed

 without prejudice for failure to prosecute. The Magistrate Judge also recommended the statute of

 limitations be suspended for 90 days following the date of entry of final judgment.
Case 5:19-cv-00066-RWS-CMC Document 12 Filed 09/23/20 Page 2 of 3 PageID #: 31




         A copy of this Report was sent to Plaintiff at his last known address, return receipt requested,

 but was returned as undeliverable because the Plaintiff had been discharged. Texas Department of

 Criminal Justice records show Plaintiff was released on January 3, 2020. He has not contacted the

 Court in any way since that date.

         Because no timely objections were filed to the Report of the Magistrate Judge, Plaintiff is

 barred from de novo review by the District Judge of those findings, conclusions, and

 recommendations and, except upon grounds of plain error, from appellate review of the unobjected-

 to factual findings and legal conclusions accepted and adopted by the District Court. Douglass v.

 United Services Automobile Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

        The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

 Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

 (1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

 “clearly erroneous, abuse of discretion and contrary to law.”). It is accordingly

        ORDERED that the Report of the Magistrate Judge (Docket No. 10) is ADOPTED as the

 opinion of the District Court. It is further

        ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

 for failure to prosecute or to obey an order of the Court. It is further

        ORDERED that the statute of limitations on the claims raised in this lawsuit is

 SUSPENDED for a period of ninety (90) days following the date of entry of final judgment in this

 case. This suspension of the limitation period affects only those claims which were not barred by

 limitations as of the date the original complaint was signed, on May 15, 2019. Finally, it is

        ORDERED that any and all motions which may be pending in this action are hereby




                                                Page 2 of 3
Case 5:19-cv-00066-RWS-CMC Document 12 Filed 09/23/20 Page 3 of 3 PageID #: 32




  DENIED.


     So ORDERED and SIGNED this 23rd day of September, 2020.




                                                 ____________________________________
                                                 ROBERT W. SCHROEDER III
                                                 UNITED STATES DISTRICT JUDGE




                                   Page 3 of 3
